209 U.S. 101 (1908)
HALLOWELL
v.
UNITED STATES.
No. 175.
Supreme Court of United States.
Argued March 12, 1908.
Decided March 23, 1908.
CERTIFICATE FROM THE CIRCUIT COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
*106 Mr. Thomas L. Sloan for Hallowell.
The Solicitor General for The United States.
MR. JUSTICE HARLAN, after making the foregoing statement, delivered the opinion of the court.
In Chicago, Burlington & Quincy Railway Co. v. Williams, 205 U.S. 444, 454, we had occasion to consider the scope and meaning of the sixth section of the Judiciary Act of March 3, 1891, authorizing a Circuit Court of Appeals, in every case within its jurisdiction, to certify questions or propositions of law concerning which it desires instruction for the proper decision of the case. The court there reaffirmed the rule, announced in previous cases, that the authority to certify such questions could not be used for the purpose of sending to this court the whole case, with all its circumstances, for consideration and decision. Jewell v. McKnight, 123 U.S. 426; Waterville v. Van Slyke, 116 U.S. 699; United States v. Rider, 163 U.S. 132; United States v. Union Pacific Railway, 168 U.S. 505. Upon a review of the adjudged cases we used this language in reference to the certificate of questions in that case: "The present certificate brings to us a question of mixed law and fact and, substantially, all the circumstances connected *107 with the issue to be determined. It does not present a distinct point of law, clearly stated, which can be decided without passing upon the weight or effect of all the evidence out of which the question arises. The question certified is rather a condensed, argumentative narrative of the facts upon which, in the opinion of the judges of the Circuit Court of Appeals, depends the validity of the live-stock contract in suit. Thus, practically, the whole case is brought here by the certified question, and we are, in effect, asked to indicate what, under all the facts stated, should be the final judgment. It is, obviously, as if the court had been asked, generally, upon a statement of all the facts, to determine what, upon those facts, is the law of the case." 205 U.S. 444, 454.
The certificate in the present case is objectionable upon the ground that it does not set forth propositions of law, clearly stated, which may be answered without reference to all the facts, but mixed questions of law and fact which require us to construe various acts of Congress, and, in the light of all the testimony in the case, determine whether the accused could be held guilty of any offense legally punishable by the United States. It is as if the court were asked what, upon the whole case as sent up, should have been the verdict and judgment in the trial court. The certificate is defective and must be dismissed, because not in conformity to the statute.
It is so ordered.